 In the Matter of REMINGTON RAND, INC., EMPLOYERandAMERICANFEDERATION OF LABOR, PETITIONERCase'No. 2O-R=2194.Decided Jwly 7,1947DECISIONAND'DIRECTIONOn March 25, 1947, pursuant to the Stipulation For CertificationUpon Consent Election herein dated March 21, 1947, an election bysecret ballot was conducted under the direction and supervision of theRegional Director for the Twentieth Region among the employeesin the unit set forth in the Stipulation.Upon completion of theelection, the Regional Director, pursuant to the Stipulation, furnisheda Tally of Ballots to each of the parties.The Tally shows that of the approximately 30 eligible voters, 10cast ballots for, and 11 against, the Petitioner; 11 ballots were chal-lenged.Inasmuch as the counting of the challenged ballots was sufficientto affect the results of the election, the Regional Director, in accord-ance with the Stipulation and the Board's Rules and Regulations,investigated the challenges.The acting Regional Director there-upon issued and duly served upon the parties a Report on ChallengedBallots, dated April 15, 1947, recommending therein that the chal-lenges to the ballots of Dean Bailey, Royal Barney, Barbara Math-russe, Florence McGarvey, and Wilma Weems, be sustained, that thechallenges to the ballots of Paul De Martini, Marianne Giannattasio,Clinton Maerten, Geneva Mateer, and Leonard Udd, be overruled, andthat the challenge to the ballot of Charles Morris remain unresolvedat this time.The Employer and the Petitioner filed exceptions tothis report.Inasmuch as the exceptions raised substantial and ma-terial issues, the Board ordered a hearing.A hearing was held atSan Francisco, California, on May 19, 1947, before Robert E. Till-man, hearing officer.The hearing officer's rulings made at the hear-ing, are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :74 N. L. R. B., No. 81.447755420-48-vol. 74-30 .448DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERRemington Rand, Inc., a Delaware corporation, having its principaloffice in New York City, is engaged in the business of manufacturingoffice equipment and supplies. It has places of business in a numberof cities in various States, including San Francisco, California, wherethere is located one of its printing shops, designated as Factory 20and the only operation with which we are here concerned.During1946, the Employer manufactured and sold more than $1,000,000worth of finished merchandise, of which more than $100,000 representssales of products manufactured at Factory 20.The Employer admits and we find that it is engaged in commercenvithin the meaning of the National Labor Relations Act.,II.THE ORGANIZATION INVOL'VEDThe Petitioner is.a labor organization claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusive:bargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaning.of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Employer's card print-ing shop (Factory 20), excluding office, clerical and all supervisory-employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b).of the Act.V.THE DETERMINATION OF REPRESENTATIVESA. Ballots challenged by the PetitionerBarbara Mathrusse:This employee was hired on October 30, 1946,as a typist and bindery worker.Her duties at that time includedIWe have previously found the Employer to be engaged in commerce.Matter ofRemingtonRand, Inc., 71N. L. R. B. 626; 62 N. L. It. B. 1419; 57 N. L. It. B. 544; 56N. L. It. B. 251. REMINGTON RAND, INC.449handling orders for the 6th floor, preparing labels for individualpackages,making out shipping copies, labelling packages, filingsamples, withdrawing samples from job tickets, sending samples onceevery week or every 2 weeks to various offices, and assembling andcompleting order documents for transmittal to the cost department.Her desk was situated in the factory proper, about 8 feet away fromthe office:On November 25, 1946, Josephine Sacco was hired to takethe place of Mathrusse, who was asslgned'to an office job after trail-ing the new employee.However, Sacco was unable to perform all ofthe duties required of her, thus making it necessary for Mathrusse toassist her.The parties are in dispute as to just how much timeMathrusse spent at the time of the election helping Sacco, but itappears that at least 50 percent of her time was devoted to productionwork.We find, therefore, that she was an eligible voter on the dateof the election, and we shall overrule the challenge to her ballot.Florence YlcGarvey:Although this employee was hired prior toFebruary 20, 1947, the eligibility pay-roll date, she did not commenceworking until February 28, 1947.1She had not, therefore, commencedwork prior to or during the pay-roll period which determined eligibil-ity.We find that McGarvey was not an eligible voter,3 and shall sus-tain the challenge to her ballot.Leonard Udd:The Regional Director found that at the time of theelection Udd operated a machine and acted as a janitor, and recom-mended that lie be found to be an eligible voter. Inasmuch as no ex-ceptions were taken to this finding and recommendation, we sustain therecommendation of the Regional Director, and find that he was aneligible voter.Accordingly, we shall overrule the challenge to Udd'sballot.Wilma Weems:The Petitioner contends that this employee quit herjob prior to the eligibility pay-roll date, while the Employer claimsthat she was granted a leave of absence.The record shows that Weelnswas hired as a press operator on March 29, 1946, and that she workedcontinuously thereafter until December 13, 1946.About 10 days be-fore December 13, Weems told the Employer's plant manager that shewanted about 7 or 8 weeks' leave so that she could visit her mother inKansas, and stated that she would not take the time off if her jobwouldn't be held open for her.The plant manager at that time toldher that her job would be held open for her, and gave her permission totake leave.4About February 1, 1947, a friend of Weems told the2We note that the strike did not begin until February 24, 4 days after the eligibilitypay-roll date.McGaive, therefore, «as not prevented from working during the determina-tive pay-roll period because of the strike3Matter of General ChemicalWorks,67 N L R B 174.4Her employment card was marked "Wilma Weems, 12/13/47 (sic), taking time off tovisitmother, expects to be back around February 1stAdvised her the job would be 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant manager that she had received a letter from Weems stating thatshe wished to have her leave extended for several weeks so that shecould have some dental work done. The plant manager informedWeems' friend that permission was, granted and that he would takeWeems back as soon as she returned.At the time Weems cast herballot she stated that she took a leave of absence in December 1946.with permission of the plant manager, for a period of 3 months, andthat she returned to San Francisco on March 1, 1947.5We find that Weems took a leave of absence from the Employer's em-ploy on December 13, 1946, and expected to return to work on thetermination of her leave.She was, therefore, an eligible voter on thedate of the election, and we shall, accordingly, overrule the challengeto her ballot.6B. Ballots challenged by the EmployerDean Bailey:Although this employee's name appears on the eligi-bility list submitted by the Employer, the record reveals that afterthe strike occurred he was employed by another firm as a job traineeunder the G. I. Bill.The Regional Director found that he does notintend to return to work for the Employer.No exception was takento the Regional Director's finding or to his recommendation that thechallenge to Bailey's ballot be sustained.We find, therefore, that hewas not an eligible voter on the date of the election, and shall sustainthe challenge to his ballot.Royal Barney:This employee was hired on January 14, 1947, andworked continuously until February 14, 1947, when he left San Fran-cisco to visit his sister in Alaska.However, when he reached Seattlehe received word of the death of his mother.He then returned toSan Francisco.At the time he left the Employer's employ on Feb-ruary 14, he stated that he didn't like his job and was going to quit.On March 26, after his ballot was challenged on March 25, he wroteto the plant manager of the Employer telling of his change in plansand stating that he "would like very much to have [his] old job back,if it is all right with" the plant manager.A reply was sent to Barneyon March 28 informing him that since his resignation other arrange-available "On the back of the same card the following appears under the headingYesTaking leave of absenceto visit motherwill rehire as soon as she returns "6 The only evidence to contradict any of the above consists of the testimony given atthe hearing by a witness who stated that she was hired to replace WeemsThis witnessalso stated that someone had read to her part of a letter written by Weems in whichWeems said she had no intention of returning to work for the Employera In view of our finding herein, we deny the Employer's motion to reopen the hearingwith reference to Weems' statusThe cross motion of the Petitioner to strike thereforebecomes moot, and we deny it. REMINGTON RAND, INC.451ments had been made for the work previously performed by him, andthat no opening was available at that time.We find that Barney quithis employment on February 14, 1947, and that he was, therefore,ineligible to vote on March 25, 1947.Accordingly, we shall sustainthe challenge to his ballot.Paul De Martini:The Employer challenged this employee on theground that he left its employ and secured a permanent position else-where.De Martini was hired on November 7, 1946, and worked as apacker until the commencement of the strike.At the beginning ofMarch, he applied for and obtained employment with the Bank ofAmerica as a furniture refinisher.His name appears on the eligibilitylist prepared by the Employer.At no time did De Martini informthe Bank of America that he was on strike or intended to return towork for the Employer.The Bank of America hired him upon theassumption that he was to be a permanent employee. Prior to theelection, De Martini did not indicate in any way that he intended toreturn to work for the Employer on the termination of the strike.Wefind that he was ineligible to vote, and sustain the challenge to hisballot.?Marianne Giannattasio:This employee's name was on the eligibilitypay roll submitted by the Employer. She had been continuouslyemployed as a press operator from December 17, 1946, until the strikestarted on February 24, 1947.The Regional Director found that shehad not ,quit and that she was an eligible voter on the date of theelection.Inasmuch as no exceptions were taken to the RegionalDirector's findings or to his recommendation that the challenge to herballot be overruled,we sustain the findings and recommendation of theRegional Director and find that she was an eligible voter on the dateof the election.Accordingly,Ave shall overrule the challenge to herballot.Clinton Maerton:The Employer contends that Maerton is a super-visor, and therefore should not be included in the unit.The Peti-tioner claims that he is a working foreman, and that in the printingindustry such foremen are customarily included in production andmaintenance units.Maerton's name did not appear on the eligibilitylist.However,Maerton has the power effectively to recommendchanges in the status of other employees,and inasmuch as the appro-priate unit set forth in the stipulation of the parties excludes em-ployees having such supervisory authority,we find that Maerton wasnot an eligible voter, and shall sustain the challenge to his ballot.°SeeMatter of Horton's Laundry,Inc., 72N. L. R. B. 1129. 452DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Ballots challenged by the Board's agentGeneva Mateer:The name of this employee does not appear on theeligibility list.Mateer was employed on a permanent part-time basison February 5, 1947. She worked an average of 26.25 hours per weekuntil the employees went on strike. She is the only employee at theplant able to operate the hand feed ruling machine. The Employerindicated at the hearing that it had employed her permanently on apart-time basis.We find that she was an eligible voter and shall over-rule the challenge to her ballot.$Charles Morris:Inasmuch as there is an unfair labor practice chargepending with reference to the discharge of this employee, we shalldefer our ruling on the challenge to his ballot.As indicated above, we have found that Florence McGarvey, DeanBailey, Royal Barney, Paul De Martini and Clinton Maerton werenot entitled to vote in the election.We hereby sustain the challengeto the ballots of these employees and declare their ballots invalid.We further found that Barbara Mathrusse, Leonard Udd, WilmaWeems, Marianne Giannattasio, and Geneva_ Mateer were eligible tovote in the election.We, therefore, overrule the challenges to theballots of these employees and declare their ballots valid. Since theresults of the election may'depend upon the counting of the six ballotsdeclared valid, we shall direct that they be opened and counted.DIRECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Remington Rand, Inc., San Fran-cisco, California, Factory 20, the Regional Director for the TwentiethRegion shall, pursuant to the Rules and Regulations of the NationalLabor Relations Board, within ten (10) days from the date of thisDirection, open and count the challenged ballots of Barbara M:athrusse,Leonard Udd, Wilma Weems, Marianne Giannattasio, and GenevaMateer, and shall, thereafter, prepare and cause to be served upon the-parties a Supplemental Tally of Ballots.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction.8Matterof TheHarrisonSteel CastingsCompany,63 N L R B5S5, and 71 N. L R. B.363,Matterof E. H.Sargent and Company,72 NL.R. B 220.